DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Objections
Claim 6 is objected to due to the following exemplary informalities: The claim is not terminated with a period (“.”).  Applicant is respectfully reminded to review the specification/abstract/ claims/drawings for all informalities.    
Appropriate correction is required.



Claim Rejections – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

These claims are rejected under 35 USC §101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites at a very high level mundane human activity or mental processes of analyzing information and deciding to perform an action as a result of the analysis.  It is first noted that such general activities are performed by humans on a daily basis (E.g., spelling recognition/correction, re-routing through a traffic jam, adjusting the speed of an automobile in order to safely negotiate a turn, etc.).  It is also noted that no structure (especially in the form of an algorithm) is reflected in the claim language that is limited to how (i.e., algorithmically) one analyzes such information, and how one arrives at a decision as to what an appropriate recommendation is.  Whether a recommendation is appropriate appears to be subject to the arbitrary whims of a person (i.e., differs depending upon the analyzer/recommender). 

Regarding independent claim 1: 
Statutory Category:  Yes, recites an apparatus for performing a series of steps executed (therefore a machine/manufacture for executing a process).
 
Step 2A, Prong 1 (Judicial Exception Recited?):  Yes.  The claim recites an apparatus for performing a series of steps directed to comparing data, identifying actions for “improving conditions”, and “presenting effects of implementing” such actions.  These concepts, under a broadest reasonable interpretation, encompass the performance of the limitations in the mind but for the recitation of generic computer components.    
For example, the claim limitations are vaguely/abstractly directed to such activities as gathering data, analyzing the data, and presenting recommendations.  This is an everyday activity that one reasonably performs “within the mind”.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it falls within the “Mental Processes” grouping of abstract ideas.  
Accordingly, the claim has been reasonably interpreted as reciting an abstract idea.  I.e., these limitations encompass mental processes, but for the recitation of generic computer components.  

Step 2A, Prong 2 (Integrated into a Practical Application?):  No.  The claim recites an apparatus to implementing a series of steps directed to gathering data, analyzing the data, and presenting recommendations.  These concepts, under a broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components.  
The computing elements (processor and coupled memory) are recited at a high-level of generality such that the claim amounts to no more than mere instructions to apply the exception using generic computer components.  It is noted that “storage arrays” merely reflects the type of data – i.e., it is a name/label for the data, not a required generic hardware element.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea. 

Step 2B (Inventive Concept Provided?):  No.  As discussed with respect to Step 2A, the recited hardware elements (i.e., “processor” and “memory”) in the claim amount to no more than mere instructions to apply the exception.  Mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Therefore, the claim is not patent eligible, and is reasonably rejected under 35 USC §101.  


Independent claims 8 and 15 are each substantially similar to claim 1, and are therefore likewise rejected.

Dependent claims 2-7, 9-14 and 16-20 depend upon claims 1, 8 and 15, respectively, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4, 8-9, 15-16 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Zahavi et al (US Patent No. 6,886,020, hereafter referred to as “Zahavi”) in view of Colgrove et al (US Patent Application Publication No. 2014/0229673, hereafter referred to as “Colgrove ‘673”).




Regarding independent claim 1:  Zahavi teaches An apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having stored computer program instructions that, when executed by the computer processor, cause the apparatus (See Zahavi col. 4 line 59 – col. 5 line 8, and col. 12 lines 13-21 discuss exemplary computer systems/environments, it having been implied that such systems are comprised of processor and memory elements.  See also col. 4 lines 59-61 discussing an exemplary embodiment utilizing Symmetrix disk storage arrays as “storage components”.) to carry out the steps of: comparing one or more performance metrics of a particular storage array in a plurality of storage arrays to one or more corresponding performance metrics of one or more other storage arrays; (See Zahavi col. 2 lines 23-26 discussing prior art methods of collecting performance data for analysis  See also col. 5 lines 25-50 discussing network access to data such as performance information.  And, see Zahavi Abstract discussing the ability to monitor and manage performance data for a plurality of storage components in an individual, collective or comparative manner.)
However, Zahavi does not explicitly teach the remaining limitations as claimed.  Colgrove ‘673, though, teaches identifying, based on the comparing, one or more actions for improving one or more conditions of the particular storage array; (See Colgrove ‘673 paragraphs [0072]-[0075] discussing performance of a cost benefit analysis for determining which a variety of actions to perform.  These passages note, inter alia, that the state of other devices may be considered when deciding on the particular action to perform.) and presenting one or more projected effects of implementing the one or more actions on the storage array. (See Colgrove ‘673 paragraph [0042] teaching the use of predictions as to how a storage device may behave, it having been implied that scheduling based upon predictions was intended to result in implementation effects.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Colgrove ‘673 for the benefit of Zahavi, because to do so provided a designer with options for designing a system that maintained relatively consistent response times at predicted times, as taught by Colgrove ‘673 in the Abstract.  These references also have overlapping inventors listed.  These references were all applicable to the same field of endeavor, i.e., management of storage arrays.  



Regarding claim 2:  Zahavi does not explicitly teach the remaining limitations as claimed.  Colgrove ‘673, though, teaches wherein the projected effects of implementing the one or more actions on the storage array are presented as part of one or more action recommendations. (See Colgrove ‘673 paragraph [0042] teaching the use of predictions as to how a storage device may behave.)



Regarding claim 4:  Zahavi does not explicitly teach the remaining limitations as claimed.  Colgrove ‘673, though, teaches wherein each of the one or more action recommendations includes a criticality level; and the apparatus further comprises computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the step of highlighting one or more of the action recommendations in dependence upon the criticality level of each action recommendation. (See Colgrove ‘673 paragraphs [0072]-[0075] discussing performance of a cost benefit analysis for determining which a variety of actions to perform.  Note that paragraph [0074], for example discusses that recognition of what is “better”, and therefore what should be highlighted or recommended, varies with circumstance.  These passages note, inter alia, that the state of other devices may be considered when deciding on the particular action to perform.  See also, paragraphs [0051], [0056], [0064] and [0068] performance of operations based on comparison to threshold metrics.  It being noted that whether one offers on or more “recommendations” was merely an obvious variant to one skilled in the art at the time of Applicants' subject matter.)


Claims 8-9 are substantially similar to claims 1-2, respectively, and therefore likewise rejected.  

Claims 15-16 and 18 are substantially similar to claims 1-2 and 4, respectively, and therefore likewise rejected.  

Claims 3, 5-7, 10-14, 17 and 19-20 are rejected under 35 U.S.C. §103 as being unpatentable over Zahavi et al (US Patent No. 6,886,020, hereafter referred to as “Zahavi”) in view of Colgrove et al (US Patent Application Publication No. 2014/0229673, hereafter referred to as “Colgrove ‘673”) and Adamson et al (US Patent Application Publication No. 2016/0124652, hereafter referred to as “Adamson”).

Regarding claim 3:  Zahavi in view of Colgrove ‘673 does not explicitly teach the remaining limitations as claimed.  Adamson, though, teaches further comprising computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of: determining a proposed schedule for implementing at least one of the action recommendations; and presenting the proposed schedule for implementing at least one of the action recommendations. (See Adamson Fig. 3 and paragraph [0134] teaching the use of a GUI for selectable recommendations in an organized fashion.  See also, paragraph [0162] discussing the use of scheduling algorithms. It being noted that whether one offers one or more “recommendations” was merely an obvious variant to one skilled in the art at the time of Applicants' subject matter.)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s subject matter to apply the teachings of Adamson for the benefit of Zahavi in view of Colgrove ‘673, because to do so provided a designer with options for implementing a system for predicting resource sizing needs and efficiently streamlining the provisioning process for storage arrays, as taught by Adamson in the Abstract.  These references were all applicable to the same field of endeavor, i.e., management of storage arrays.  


Regarding claim 5:  Zahavi in view of Colgrove ‘673 does not explicitly teach the remaining limitations as claimed.  Adamson, though, teaches further comprising computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of: providing organizational options for presenting the one or more action recommendations; and responsive to receiving a selection of one or more of the organizational options, presenting the one or more action recommendations in accordance with the selected organizational options. (See Adamson Fig. 3 and paragraph [0134] teaching the use of a GUI for selectable recommendations in an organized fashion.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Adamson for the benefit of Zahavi in view of Colgrove ‘673, because to do so provided a designer with options for implementing a system for predicting resource sizing needs and efficiently streamlining the provisioning process for storage arrays, as taught by Adamson in the Abstract.  These references were all applicable to the same field of endeavor, i.e., management of storage arrays.  


Regarding claim 6:  Zahavi in view of Colgrove ‘673 does not explicitly teach the remaining limitations as claimed.  Adamson, though, teaches wherein the organizational options include: one or more filtering criteria; one or more sorting criteria; and one or more search criteria (See Adamson Fig. 3 and paragraph [0134] teaching the use of a GUI for selectable recommendations in an organized fashion, and showing columns with heading information for filtering/sorting/searching.)


Regarding claim 7:  Zahavi in view of Colgrove ‘673 does not explicitly teach the remaining limitations as claimed.  Adamson, though, teaches further comprising computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of: presenting the one or more action recommendations; receiving a selection of a plurality of the action recommendations; and receiving an instruction to apply all selected action recommendations. (See Adamson Fig. 3 and paragraph [0134] teaching the use of a GUI for selectable recommendations in an organized fashion.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Adamson for the benefit of Zahavi in view of Colgrove ‘673, because to do so provided a designer with options for implementing a system for predicting resource sizing needs and efficiently streamlining the provisioning process for storage arrays, as taught by Adamson in the Abstract.  These references were all applicable to the same field of endeavor, i.e., management of storage arrays.  


Claims 10 and 12-14 are substantially similar to claims 3 and 5-7, respectively, and therefore likewise rejected.  


Regarding claim 11:  Zahavi and Adamson does not explicitly teach the remaining limitations as claimed.  Colgrove ‘673, though, teaches wherein each of the one or more action recommendations includes a criticality level; and the method further comprises highlighting one or more of the action recommendations in dependence upon the criticality level of each action recommendation. (See Colgrove ‘673 paragraphs [0072]-[0075] discussing performance of a cost benefit analysis for determining which a variety of actions to perform.  Note that paragraph [0074], for example discusses that recognition of what is “better”, and therefore what should be highlighted or recommended, varies with circumstance.  These passages note, inter alia, that the state of other devices may be considered when deciding on the particular action to perform.  See also, paragraphs [0051], [0056], [0064] and [0068] performance of operations based on comparison to threshold metrics.  It being noted that whether one offers on or more “recommendations” was merely an obvious variant to one skilled in the art at the time of Applicants' subject matter.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Colgrove ‘673 for the benefit of Zahavi and Adamson, because to do so provided a designer with options for designing a system that maintained relatively consistent response times at predicted times, as taught by Colgrove ‘673 in the Abstract.  These references also have overlapping inventors listed.  These references were all applicable to the same field of endeavor, i.e., management of storage arrays.  


Claim 17 is substantially similar to claim 3, and therefore likewise rejected.  

Claims 19 and 20 are substantially similar to claims 5 and 7, respectively, and therefore likewise rejected.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Gulati, Ajay, et al., “Pesto:  Online Storage Performance Management in Virtualized Datacenters”, SOCC ‘11, Cascais, Portugal, October 27-28, 2011, 14 pages.
Pesto runs in a separate vSphere management server [36] and is responsible for deciding where to place each virtual disk. Pesto makes its decisions based on an online performance model for each datastore. It uses a workload injector that runs in one of the ESX hosts to automatically generate performance models while the system is deployed. These models are updated periodically to reflect any changes in operating conditions. In order to find a good placement of virtual disks that balances IO load across the available datastores, Pesto collects detailed statistics on the way the virtual disks are accessed at each of the ESX hosts. The management server periodically collects these IO statistics and computes online histograms for various datastore and virtual disk statistics using the P2 algorithm [15] . The Pesto decision engine uses these statistics to balance IO load or to place new virtual disks. The recommendations produced by Pesto are executed on the ESX hosts by moving the virtual disks across datastores automatically, or by creating new virtual disks on the datastores selected by Pesto.  (page 3, section 3. Pesto System Overview).



US Patent Application Publications
Gellai 	 				2005/0273556
Providing recommended allocation of data storage facility to a host computer system. The preferred embodiment of the invention utilizes an expert algorithm that provides these recommended allocations based on a programmed evaluation of host system storage and attachment requirements for a specific storage facility physical configuration. This algorithm, referred to as the FBSA algorithm, provides recommended setup options for fixed block storage allocations to host system attachment. A performance requirements evaluation is based on a cumulative rating of several performance related configuration factors that describe a storage facility and how a host system application is expected to access its allocated.  storage. Recommendation accuracy is gauged according to the availability of configuration factor information.  (Abstract). With the ISA tool recommendations, preferably, the user makes the final choice for host system attachment storage allocations. However, the ISA tool maintains and displays the performance requirement rating accumulation for each storage array so that each new assignment, whether resulting from a FBSA algorithm recommendation or from user selection, may be based on an effort to balance the array access workloads for all host system attachments. As each storage array may contain volumes assigned to multiple host attachments, the ISA tool can show a table of storage arrays. For each storage array, the table shows their volumes and the volumes' associated host attachments and the cumulative performance rating for the associated host attachments. (0041).



US Patents
Khokhar 					9,311,176
(Abstract) A technique evaluates a set of storage devices (e.g., magnetic disk drives, solid state drives, etc.). The technique involves receiving, by processing circuitry (e.g., a storage processor, a standalone computer, etc.), storage device evaluation factors which (i) map possible storage device error events to individual weights and (ii) map cumulative weights to recommended activities. The technique further involves receiving, by the processing circuitry, a storage device error log containing storage device error entries identifying actual storage device error events which were encountered by the set of storage devices while performing data storage operations over a period of time. The technique further involves analyzing, by the processing circuitry, the storage device error entries based on the storage device evaluation factors to produce a set of evaluation results identifying a set of recommended activities to be performed on the set of storage devices.  
(37) The reporting subsystem 116 takes the set of recommendations and displays it to the user via the user interface 74 (FIG. 2). As an alternative, or in combination with, displaying the set of recommendations to the user, the reporting subsystem 116 is capable of providing a report 150 (e.g., in a file) for future access by the user. Further details will now be provided with reference to FIGS. 4 through 6.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




November 3, 2022